Case: 21-60331     Document: 00516446285         Page: 1     Date Filed: 08/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 24, 2022
                                  No. 21-60331                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Benedict Agborgotoh Eyong,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A213 327 821


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Benedict Agborgotoh Eyong, a native and citizen of Cameroon,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from a decision of the Immigration Judge (IJ)
   concluding that he was not entitled to asylum, withholding of removal, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60331      Document: 00516446285           Page: 2     Date Filed: 08/24/2022




                                     No. 21-60331


   relief under the Convention Against Torture (CAT). He challenges the
   BIA’s ruling upholding the IJ’s finding that he was not credible. The BIA
   relied on the IJ’s “specific and cogent reasons derived from the record” to
   support the adverse credibility determination. Zhang v. Gonzales, 432 F.3d
   339, 344 (5th Cir. 2005). “The factfinder may rely on any inconsistency or
   omission to determine that the petitioner is not credible in light of the totality
   of the circumstances, regardless of whether the inconsistency or omission
   goes to the heart of the applicant’s claim.” Avelar-Oliva v. Barr, 954 F.3d
   757, 767 (5th Cir. 2020). Although Eyong presents explanations for the
   inconsistences and omissions, the BIA was not required to accept them. See
   Santos-Alvarado v. Barr, 967 F.3d 428, 438-39 (5th Cir. 2020). Contrary to
   Eyong’s assertions, the IJ was not required to provide him with an
   opportunity to explain discrepancies, given that the inconsistencies were
   plainly obvious in the record. See Matter of Y-I-M-, 27 I. & N. Dec. 724, 726-
   29 (BIA 2019).
          In addition, Eyong alleges that his due process rights were violated
   during the agency proceedings. He is incorrect in his assertions. The BIA
   and IJ were entitled to consider his interview with a Border Patrol agent and
   his credible fear interview in determining whether Eyong was credible. See
   Avelar-Oliva, 954 F.3d at 765. Eyong makes no showing of substantial
   prejudice with regard to the IJ’s denial of his request for telephonic
   testimony. See Santos-Alvarado, 967 F.3d at 439. The IJ was authorized to
   pose questions to Eyong, and he cites to no authority for the proposition that
   an IJ abuses his or her discretion by asking more questions than the attorneys.
   See 8 U.S.C. § 1229a(b)(1). He has not established that any of the alleged
   errors resulted in prejudice. See Santos-Alvarado, 967 F.3d at 439.
          Without credible evidence, there was no basis for the BIA to grant
   asylum or withholding of removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir.
   1994). Eyong is incorrect in his assertion that the BIA and IJ ignored his



                                           2
Case: 21-60331      Document: 00516446285           Page: 3    Date Filed: 08/24/2022




                                     No. 21-60331


   country conditions evidence.      As to the denial of CAT relief, the BIA’s
   adverse credibility determination, combined with a finding that Eyong had
   not presented adequate documentary evidence to independently establish
   eligibility for relief, is supported by substantial evidence. See Dayo v. Holder,
   687 F.3d 653, 658-59 (5th Cir. 2012); cf. Arulnanthy v. Garland, 17 F.4th 586,
   591-92, 597-99 (5th Cir. 2021). Accordingly, the BIA was not required to
   consider the IJ’s alternative ruling that Eyong was not entitled to relief on the
   merits of his immigration claims. See INS v. Bagamasbad, 429 U.S. 24, 25
   (1976). Because the BIA did not address the remaining arguments raised by
   Eyong, we do not address them. See Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018).
          Accordingly, the petition for review is DENIED.




                                           3